NO. 07-06-0439-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JULY 20, 2007
                         ______________________________


               PARK TERRACE LIMITED PARTNERSHIP, APPELLANT

                                            v.

       SARGON KHASHAN AND WIFE, VALENTINE KHASHAN, APPELLEES

                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                      NO. 91,658-A; HON. HAL MINER, PRESIDING
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant Park Terrace Limited Partnership has filed a motion to dismiss the appeal.

No decision of this Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. Tex. R. App. P. 42.1. All costs incurred are adjudged against the party

incurring the same.


                                                 James T. Campbell
                                                      Justice